Title: To James Madison from Edward Stevens, 2 April 1802 (Abstract)
From: Stevens, Edward
To: Madison, James


2 April 1802, Philadelphia. Encloses Timothy Pickering’s observations on Stevens’s claim for reimbursement of expenses incurred during his mission to Saint-Domingue. Encloses as well a statement of his account with the U.S. and a certificate from James Yard. Has no doubt their testimony will show his claim to be well founded. Notes that he presented the grounds of his claim “when I had the pleasure of seeing you”; adds a few remarks on the various charges, including expenses for stores and passage money, the hire of vessels to carry dispatches, journeys on public business, advances to American seamen, house rent and personal expenses at Cap Français, and a secretary’s salary. Asks JM to point out the best mode of settling his account.

 

   
   Tr and Tr of enclosures (DLC: Jefferson Papers). Tr 5 pp. Enclosed in Gallatin to Jefferson, 31 Mar. 1804. Enclosures include copies of Stevens’s account with the U.S. (4 pp.), showing a balance of $27,325 in his favor; Timothy Pickering’s statement, dated 23 Mar. 1802 (4 pp.), of Stevens’s service as consul general at Saint-Domingue, supporting the “propriety and justice of his claim”; and the deposition of James Yard, dated 2 Apr. 1802 (2 pp.), attesting to Pickering’s promise to reimburse Stevens’s expenses for the mission to Saint-Domingue.


